    1:17-cv-02845-MBS       Date Filed 08/19/20       Entry Number 43        Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF SOUTH CAROLINA

Janie Gadson,                        )
                                     ) C/A No. 1:17-2845-MBS
              Plaintiff,             )
                                     )
       vs.                           )
                                     )             ORDER
Andrew Saul, Commissioner of Social  )
Security,                            )
                                     )
              Defendant.             )
____________________________________ )

         On October 20, 2017, Plaintiff Janie Gadson brought this action to obtain judicial review of

a final decision of Defendant Commissioner of Social Security denying Plaintiff’s Title II application

for a period of disability and disability insurance benefits. See 42 U.S.C. § 405(g). On December 20,

2018, the court remanded the cause to the Commissioner pursuant to sentence four of § 405(g) for

further administrative proceedings. By order filed March 20, 2019, the court awarded attorney fees

in the amount of $3,360.00 to Plaintiff’s counsel pursuant to the Equal Access to Justice Act, 28

U.S.C. § 2412(d).

         This matter is before the court on Plaintiff’s motion for attorney’s fees filed July 13, 2020.

Plaintiff moves for an order awarding an attorney’s fee of $18,268.00 under the Social Security Act,

42 U.S.C. § 406(b).1 On July 28, 2020, the Commissioner filed a response informing the court that

he has no objection to Plaintiff’s motion for fees. The Commissioner notes, however, that the fees

previously awarded under § 2412 should be remitted to Plaintiff by counsel. See Gisbrecht v.




2
 The fee requested constitutes 25% of the past due benefits awarded to Plaintiff, in accordance with
the fee agreement between Plaintiff and counsel and as permitted by 42 U.S.C. § 406(b). Plaintiff
received $73,072.00 in back Title II benefits.
1:17-cv-02845-MBS           Date Filed 08/19/20       Entry Number 43        Page 2 of 2




Barnhart, 535 U.S. 789, 796 (2002). Counsel represents that, once the fees requested herein are

approved, he will refund to Plaintiff the $3,360.00 attorney fee previously awarded.

       Accordingly, Plaintiff’s motion for fees under 42 U.S.C. § 406(b) is granted in the amount

of $18,268.00. Counsel for Plaintiff is directed to promptly refund to Plaintiff the previously awarded

attorney’s fee of $3,360.00.

       IT IS SO ORDERED.


                                               /s/ Margaret B. Seymour
                                               Senior United States District Judge


Columbia, South Carolina

August 19, 2020




                                                  2
